 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.44
 
Call Option Agreement


Founders:
 
Shareholder 1：Fenglong Xu
 
Shareholder 2:   Wei Xu
 
 

Call Option Holder:  China Education Services, Ltd., a British Virgin Islands
company (the “Call Option Holder” or “Party A”).

 
The Parties hereby agree as follows:


1. The Founders hold one hundred percent (100%) equity interest in the
registered capital of Shanghai Fuyi Education Information Consulting Co. Ltd.
(“FUYI”) with the registered address in 335 Guoding Rd., Building #2-1507,
Yangpu District, Shanghai, China 200433 (hereinafter referred to as the
“Company”). The Founders acknowledge that the Company’s registered capital is
RMB 1,000,000 and has been fully paid in.  The Company’s business license is
attached hereto as Appendix I.


2. The Founders hereby confirm that Party A has the right to purchase from the
Founders up to 100% equity interest in the Company including all the equity
interest, stock options and similar interests derived from such equity interest
(such equity interest and all of the derivative interests are collectively
referred to as the “Equity Interest”, and the right to purchase Equity Interest
by the Call Option Holder is referred to as “Call Option”).
 
To the fullest extent permitted by the Chinese laws, the transfer price for the
Equity Interest (or any part thereof) shall be equal to Founders’ initial
contributions to the registered capital of the Company in exchange for the
Equity Interest (or any part thereof) (“Contributions to Registered Capital”).
The Parties agree that, to the fullest extent permitted by the Chinese laws, in
connection with the transfer of any or all of the Equity Interest to Party A
and/or any third party designated by Party A, Party A shall have the right to
offset the value of any other consideration received by the Founders in
connection with this and its related Agreements against the transfer price for
the Equity Interest, and Party A and any third party designated by Party shall
not be required to make any cash payment to the Founders separately. If the
Equity Interest is required to be valued under relevant Chinese laws, or there
are any other provisions for the transfer price for the Equity Interest, then
such transfer price shall be the lowest price permitted under relevant Chinese
laws.


 If the Call Option Holder elects to purchase part of the Equity Interest, the
exercise price shall be adjusted on a pro rata basis according to the proportion
of the equity interest to be purchased in Equity Interest. The equity interest
held by the Founders respectively shall be paid-in capital, free from any debt
or any third party’s claims.
 
3. The Call Option Holder shall have the pre-emptive right and may exercise such
rights and power at its sole discretion. The Call Option Holder shall notify the
Founders in writing when it exercises Call Option. Upon receipt of the written
notice from the Call Option Holder, each Founder shall enter into an
equity/asset transfer agreement with the Call Option Holder on the date
specified on the notice (if any). To the extent permitted by applicable laws and
the Call Option Holder determines to exercise Call Option, the Founders shall
cooperate and cause the Company to cooperate with the Call Option Holder to
proceed with all approvals, permits, registrations, filings and other documents
necessary for such transfer. If the Founders refuse to facilitate or delay the
transfer, the Call Option Holder may take proper actions independently to
complete such transfer.
 
4. To guarantee the Call Option Holder’s call option and other rights, the
Founders agree to surrender the share certificates and other relevant
certificates to the Call Option Holder for safekeeping. Without the written
consent of the Call Option Holder, the Founders shall not approve or support any
equity transfer or capital increase of the Company, or any resolution approving
the capital increase, issuance of additional shares, dilution of the existing
shareholdings, or affecting the right of the Call Option Holder at any Board or
shareholders’ meetings.

 
- 1 -

--------------------------------------------------------------------------------

 



5. The Founders undertake not to dispose of the stock dividends or exercise any
related rights in any form without the Call Option Holder’s written consent. In
the event of dissolution of the Company, all the assets available to the
Founders after the liquidation shall be allocated to the Call Option Holder.


6. The Founders agree that, from the date of this Agreement, all profits and
shareholders’ equity interests shall belong to the Call Option Holder, all
losses and costs related to such Equity Interest shall be borne by the Call
Option Holder, all benefits and interests such as dividends, stock rewards or
bonus relating to Equity Interest shall belong to the Call Option Holder; any
shareholder’s pre-emptive right (if any) to purchase the Company’s additional
shares and to purchase the equity interest assigned by other shareholders shall
be vested in the Call Option Holder, the Founders shall exercise, deliver or
process all the aforementioned benefits, interests and rights under the
instructions of the Call Option Holder. Without the written consent of the Call
Option Holder, the Founders shall not execute or adopt any resolution approving
the distribution of the stock dividends, stock awards or profits at any Board or
shareholders’ meetings.


7. The Founders further agree that:


Before the Call Option Holder exercises Call Option to obtain all the equity
interest and assets, the Founders shall not engage in and shall not cause the
Company to engage in the following activities:


1) Selling, assigning or otherwise disposing of any assets, lawful income and
business revenues of the Company, or making security pledge on the Company
(other than those made in the ordinary course of business or have been disclosed
to and approved by the Call Option Holder in writing);


2) Entering into any transactions that may substantially affect the Company’s
assets, liabilities, operations, equity and other legitimate interests (other
than those made in the ordinary course of business or have been disclosed to and
approved by the Call Option Holder in writing);


3) Supplementing, altering or modifying the Company’s charter documents in any
form, which will substantially affect the Company’s assets, liabilities,
operations, equity and other legitimate interests (except the proportional
capital increase as required by law); and


4) Appointing any other third as the Company’s agent or representative.


8. The Call Option Holder may assign the Call Option and any rights and
interests hereunder, and the Founders shall not raise an objection. The Founders
shall also undertake that they will enter into a new call option agreement
similar to this Agreement with the successor to the Call Option Holder upon the
written request of the Call Option Holder.


9. If any part of this Agreement is declared or held invalid by a competent
judicial authority, such part shall be deemed as deleted from this Agreement and
the other parts of this Agreement shall remain valid. The Parties shall
negotiate in good faith to modify the deleted terms and enter into a
supplemental agreement to effectively carry out the original intent of such
terms.


10. If any dispute arises out of the interpretation or performance of this
Agreement, the Parties shall negotiate in good faith to resolve such dispute; if
such dispute cannot be resolved within thirty (30) days of the beginning of such
negotiations, either Party may submit such dispute to the China International
Economic and Trade Arbitration Commission in Beijing for arbitration in
accordance with its then effective arbitration rules.


11. Any failure of the Call Option Holder to promptly exercise any of its rights
hereunder shall not constitute a waiver of such rights; single or partial
exercise of any rights shall not preclude any exercise of such rights in the
future; failure to exercise certain rights shall not preclude any exercise of
any other rights.


12. Without the Parties’ prior consent, either Party shall keep this Agreement
confidential and shall not disclose or make any announcements with regard to
this Agreement to any third parties, provided the provisions in this Section do
not prohibit (i) any disclosures made under applicable laws or the provisions of
any exchange rules; (ii) any disclosures in connection with any information that
is publicly available, which is not a consequence of the disclosing party’s
breach of contract; (iii) any disclosures made to the Parties’ investors, legal
counsels, accountants, financial advisors or other professional consultants; or
(iv) any disclosures made to either Party or any potential buyers of either
Party’s equity/assets, other investors, or creditors, in which the receiving
parties shall undertake proper confidentiality obligations (where the assignor
is not the Call Option Holder, the Call Option Holder’s consent shall have been
obtained).

 
- 2 -

--------------------------------------------------------------------------------

 



13. This Call Option is not subject to any time limit, and shall become
effective upon execution by the Parties. This Agreement shall not terminate
until the Call Option Holder exercises Call Option and the Equity Interest has
been fully vested in the Call Option Holder or a person designated by the Call
Option Holder or upon termination by the Call Option Holder in writing.




This Agreement is signed on March 31, 2012.


Founders:
 
 
Shareholder #1:


Signature: /s/Fenglong Xu


Name: Fenglong Xu







Shareholder #2:


Signature: /s/Wei Xu
 
Name: Wei Xu










Call Option Holder:


China Education Services, Ltd. (BVI)
 
Authorized representative: /s/ Gary Gan


 
- 3 -

--------------------------------------------------------------------------------

 



Appendix I




Business License





